EXHIBIT C

 

Deferred Compensation Contract

María Calero

 

 

DEED NUMBER: EIGHTY SEVEN (87)

DEED OF TRUST

In the City of Bayamón, Puerto Rico, this TWENTY&ndash;FOURTH (24) day of June,
nineteen hundred ninety three (1993).

BEFORE ME

ORLIN P. GOBLE,

Notary Public in and for the Commonwealth of Puerto Rico, with residence and
office in San Juan, Puerto Rico.



APPEAR

AS PARTY OF THE FIRST PART: SANTANDER NATIONAL BANK, a federally chartered
banking institution having its principal office in Bayamón, Puerto Rico,
(hereinafter sometimes referred to as the "Settlor") acting by and through its
Board of Directors and represented herein by César Criado Jiménez of legal age,
married and resident of San Juan, Puerto Rico, being duly authorized by
resolution of the Board of Directors of the Settlor to appear herein on its
behalf, which authority they will show wherever and whenever required to do so.

AS PARTY OF THE SECOND PART:

MARTA CALERO PADRON, of legal age, married and resident of San Juan, Puerto Rico
(hereinafter sometimes referred to as the "Trustee").



I, the Notary, hereby certify that I am personally acquainted with the appearing
parties and as to their personal circumstances; further, the appearing parties
represent to me that they are in full enjoyment and exercise of their civil
rights, and that they have, and in my judgment they do have, sufficient legal
capacity and authority to execute this Deed.

 

NOW THEREFORE, it is agreed as follows:

TITLE OF TRUST

The trust hereby established shall be designated and known as the SANTANDER
NATIONAL BANK DEFERRED COMPENSATION TRUST FOR THE BENEFIT OF MARIA CALERO PADRON
(hereinafter sometimes referred to as "Trust").

GENERAL STATEMENT

The Trust shall consist of such funds as shall from time to time be deposited
with the Trustee by the Settlor in accordance with the terms of the Deferred
Compensation Agreement entered into by Settlor and María Calero Padrón
hereinafter referred to as the "Beneficiary" or "Executive" as adopted on the
second (2) day of November, of the year nineteen hundred ninety two (1992)
(hereinafter referred to as the Deferred Compensation) which funds and any
increment thereto and the income therefrom and the property for which any of the
same shall be exchanged for or into which any of the same shall be converted
shall collectively constitute the Deferred Compensation Trust Account. The
Trustee shall be responsible only for such sums and property as shall actually
be received by him as Trustee hereunder and shall not be required to determine
whether contributions of the Settlor delivered to him comply with the provisions
of the Deferred Compensation. The Trustee shall manage, invest, and reinvest the
Trust pursuant to the provisions herein and shall make payments of benefits from
the Trust as hereinafter provided pursuant to the provisions of Article III of
this Instrument.

The Settlor, the Beneficiary, and the Beneficiary's Estate, shall have the
exclusive right to enforce any and all provisions on behalf of the Settlor, the
Beneficiary, or other persons having or claiming to have an interest in the
Trust, and in any action or proceeding affecting the Trust, the Settlor, the
Beneficiary or the Beneficiary's Estate, shall be the only necessary parties and
the only parties entitled to any notice of process.

DISBURSEMENT OF FUNDS

 A. In General.

    At the time Executive is entitled to receive payments from the Deferred
    Compensation Trust Account in accordance with the provisions of Article
    III&ndash;C below (representing distributions of funds other than
    distributions of investment income funds), the Executive shall furnish
    Trustee a written statement instructing and authorizing him to pay to the
    Executive the corresponding amount of the Deferred Compensation Trust
    Account in the applicable manner described in said Article III&ndash;C. The
    Trustee shall thereafter immediately notify the Settlor in writing as to the
    Executive's instructions, and the Settlor shall have thirty days from the
    date of such notification to object (in the manner indicated below) to the
    payment requested by the Executive. If no such objection is raised within
    said period of time, Trustee shall make the applicable distribution to the
    Executive. With respect to the investment income, the Trustee shall
    distribute such income to Executive in accordance with the provisions of
    Article III&ndash;B unless the Settlor furnishes Trustee a written statement
    providing that an event of default has occurred.

    In the event the Settlor considers that an event of forfeiture has occurred
    (either with respect to distributions of investment income funds or of funds
    other than distributions of investment income funds), the Settlor shall be
    required to so notify it in writing to the Trustee and Executive indicating
    the reasons for such determination. In the event Executive disagrees with
    the determination made by the Settlor as to the occurrence of an event of
    forfeiture, said issue shall be arbitrated before an individual selected by
    mutual consent of the parties. In the event the parties cannot agree as to
    the appointment of an Arbitrator, then the arbitration proceedings shall
    take place in San Juan, Puerto Rico, in accordance with the rules of the
    American Arbitration Association. The decision of the Arbitrator shall be
    final and binding upon all parties and shall be enforceable in any court of
    law having jurisdiction thereof. Any amount of the Deferred Compensation
    Truest Account which is considered to have been forfeited, shall be paid (in
    cash or in kind) by the Trustee to the Settlor within the next THIRTY (30)
    days following such determination.

    Distribution of Investment Income.

    The Trust's investment income, including net capital gains, will be paid by
    Trustee to Executive or to her beneficiaries or estate within the next five
    days after such income is received by Trustee. The current distribution of
    the Trust's investment income will commence immediately after the receipt by
    the Trust of such investment income and will continue thereafter until the
    Trust is terminated.

    The amount of the deferred portion of the total compensation accumulated by
    the Trust will be distributed in the manner described below unless forfeited
    by the occurrence of any of the events of forfeiture specified in Article
    III&ndash;C below.

    The Trustee shall have the power to decide what will constitute income of
    the Trust that will be currently distributed and what will constitute corpus
    of the Trust, and such decision shall be final and binding upon all parties.

    Distribution of Deferred Compensation

Termination for any Reason other than Death.

In the event that the Executive's services shall be terminated by reason of
disability, retirement, voluntary termination by either party, or for any other
reason other than her death, the value of her Deferred Compensation Trust
Account maintained by the Trustee as of the date in which the first installment
is payable to Executive shall be paid by Trustee to the Executive in the
following manner, unless forfeited by the occurrence of any of the events of
forfeiture specified in Article IV below:

If the value of her Deferred Compensation Trust Account does not exceed the sum
of ONE HUNDRED THOUSAND DOLLARS ($100,000), then, said value thereof shall be
paid to Executive over a five (5) year period in five (5) annual installments
commencing on January 1st of the year following termination of services and
continuing on January 1st of the subsequent four (4) years, or

If such value exceeds the sum of ONE HUNDRED THOUSAND DOLLARS ($100,000), then
said value thereof shall be paid to Executive, over a ten (10) year period in
ten (10) annual installments commencing on January 1st of the year following
termination of services and continuing on each January 1st of the subsequent
nine (9) years.

As provided above, during the pay&ndash;out period, the Trust's income,
including net capital gains, will be paid by Trustee to Executive as such income
is received by Trustee.

The amount of each installment shall be determined by dividing: (i) the value of
the Deferred Compensation Trust Account at the date the first installment is
payable by, (ii) the total number of installments payable. Any increment in the
value of the installments in the deferred compensation trust account during the
pay&ndash;out period shall increase the amount of the last installment due and
any reduction in the value of investments shall reduce the amount of each
installment in reverse order of maturity. The Executive may, however, prior to
the date of termination of services for the reasons indicated above, file a
written document with the Settlor and Trustee electing:

To receive the unpaid value of her Deferred Compensation Trust Account over a
longer period of time, and/or

That the annual installments commence at a later date other than the subsequent
January 1st after the date of retirement but no later than her attainment of age
sixty (60).

For purposes of this Section, the Executive shall be deemed to be disabled if
she is unable to effectively carry on her normal duties for a period of more
than One Hundred Twenty (120) consecutive working days or for more than One
Hundred Twenty (120) working days during any 12 month period.

Termination of Services by Death.

In the event that the Executive's services are terminated by death, or in the
event of Executive's death after termination of services, without the
occurrence, in either case, of any of the events of forfeiture specified in
Article IV below, the unpaid value of her Deferred Compensation Trust Account
shall be paid by Trustee in a lump sum within thirty (30) days after her death
to her Estate, or to her designated heirs or beneficiaries thereof as may be
provided by law or by a valid will executed by the Executive, unless Executive
notifies the Settlor and Trustee in writing at any time that such unpaid value
be paid in a lump sum at a designated time within the five (5) year period
following the death of the Executive or in ratable annual installments over a
five (5) year period or a specified longer period not to exceed ten (10) years.

Hardship

Upon a showing of financial hardship and provided that none of the events of
forfeiture specified in Article IV below has occurred, the Settlor may, in its
sole discretion, direct the Trustee to pay the Executive (or, in the event of
death, to the Executive's Beneficiaries) in one lump sum a portion or all of the
unpaid value of such Executive's Deferred Compensation Trust Account to the
extent necessary to alleviate the hardship. A hardship is an emergency beyond
the control of the Executive and her beneficiaries.

EVENTS OF FORFEITURE

Notwithstanding anything contained herein to the contrary, no payment of any
then unpaid value of the Deferred Compensation Trust Account (including
investment income thereof) shall be made and all the rights of the Executive
under this Agreement and the Deed of Trust, her designated beneficiaries,
executors, or administrators, or any other person, to receive payments thereof
shall be forfeited if any of the following events occur:

The Executive, while in the service of the Settlor,

shall engage in:

a material breach of the covenants established

in Article V of this Deed; and/or

be convinced in a court of competent jurisdiction for theft of Settlor's
property or embezzlement;

(ii) The Executive, after ceasing to be engaged as an Executive and until the
time of receiving the final installment payment or distribution from the
Deferred Compensation Trust Account, shall engage in any of the following:

(1) a material breach of the covenants established in Section V of this
Agreement, and/or

(2) refuses to make herself available upon request at reasonable times and upon
a reasonable basis to consult with, supply information to, and otherwise
cooperate with the Settlor with respect to any matter that was handled by her
while she was in the service of the Settlor.

Except in the case of engaging in any of the activities or actions mentioned
above, the Executive shall be entitled to receive the full amount accumulated in
her Deferred Compensation Trust Account in the manner provided above
irrespective of whether the Deferred Compensation Agreement or executive's
employment may be terminated by the Settlor for reasons other than those
provided therein.

The Trustee shall not be responsible nor have the power to determine whether an
event of forfeiture has occurred. For these purposes, the Trustee shall rely
solely on the written statement provided by Settlor and agreed to by Executive,
or in the case of disagreement by the decision of the Arbitrator as established
in Article III&ndash;A hereof.

COVENANTS

While Executive is employed hereunder by the Bank she shall not, without the
prior written consent of the Bank engage, directly or indirectly, in any other
employment, or have any interest, direct or indirect, in any other business,
firm, or corporation which directly competes or conflicts with the business of
the Settlor; provided, however, that she may continue to own or may hereafter
acquire any securities of any class of any publicly owned or privately held
company.

Executive shall treat as confidential and keep secret affairs to the Settlor and
shall not at any time during the term of this Agreement or thereafter, without
the prior written consent of the Settlor, divulge, furnish or make known or
accessible to, or use for the benefit of, anyone other than the Settlor and its
affiliates any information of a confidential nature relating in any way to the
business of the Settlor or its affiliates or their clients and obtained by her
in the course of her services hereunder.

All records, papers, and documents kept or made by the Executive relating to the
business of the Settlor or its affiliates or their clients shall be and remain
the property of the Settlor.

IV. POWERS OF TRUSTEE

The Trustee shall have the following rights and powers with respect to the Trust
assets:

(a) To invest and reinvest the Trust assets in such annuity contracts, insurance
policies, bonds, notes, debentures, mortgages, certificates of deposits, pooled
investment funds, or in such other properties real or personal, and/or
securities of any kind, class or character as the Trustee may deem suitable;

(b) To renew, cancel, amend and/or extend leases and consent to the assignment
and modification of any lease, on any terms which may be deemed by him to be
necessary, proper or advisable;

(c) To vote personally or by proxy any shares of stock which may at any time be
held by him hereunder.

(d) TO collect, receive, and issue receipts for rents, profits, or other income
from any property which may be held;

(e) To expend money or other property in order to collect, sell, manage,
conserve, or administer any property which may be held, or in order to improve,
repair, equip, develop, furnish, maintain, alter, extend, or add to any such
property;

(f) To retain for any period of time any property which may be received or
acquired, even though its retention by reason of its character or otherwise
would not be appropriate apart from this provision.

(g) To sell at public or private sale (including, specifically, the power to
initiate or participate in any public offering or underwriting), partition,
exchange for like or unlike property, lease for any period of time even though
it may be longer than the duration of the Trust, modify, renew or extend any
lease, grant options upon, release, demolish, abandon, dedicate and otherwise
dispose of any property which may be held, upon such terms and conditions,
including credit, and for such consideration, even though it may be less than
the value at which such property was received or acquired, or for such other
benefit, even though it may be intangible, as may be deemed appropriate.

(h) To transfer title to, grant, rights in and convey in fee simple or otherwise
any property which may be held, free of all trusts.

To pay, contest, compromise, abandon, release, adjust, submit to arbitration,
sue on, defend and otherwise deal with and settle any claim in favor of or
against the Trust or the Trustee.

(j) To borrow money or other property for such periods of time, upon such terms
and conditions, and for such purposes as may be deemed appropriate; to mortgage,
pledge or otherwise encumber any property which may be held as security for any
such loan; and to renew, extend or refund any existing loan either as maker or
endorser.

(k) To keep books of accounts and to make reports thereof upon such reasonable
basis and with such detail as may be deemed appropriate.

(l) To execute any instrument, under seal or otherwise.

(m) To decide what constitutes income of the Trust that will be currently
distributed and what will constitute corpus of the Trust and such decision shall
be final and binding upon all parties.

(n) In case any bonds, notes, stocks, or other securities held by the Trustee
shall entitle the holder to an option or privilege to convert the same into
other bonds, notes, stocks, or other securities, or in case the right or
privilege shall be given to the holder to subscribe for additional or other
bonds, notes, stocks, or other securities, the Trustee is authorized in his
discretion to exercise such options, rights, and privileges from time to time,
and to make such conversions and subscriptions and to make payments therefor;
and to hold such bonds, notes, stocks, or other securities so acquired as
investments for the Trust and to advance or borrow money for the purpose of
exercising any of such rights.

(o) To open and maintain an account with an authorized brokerage firm, broker or
similar institution, for the purchase and sale (including short sales) of
stocks, bonds, options, or securities, commodities and commodity futures, on
margin or otherwise.

(p) The Trustee may become a party to any reorganization, consolidation, merger,
or other capital readjustment of any corporation, the stocks or securities of
which may at any time be held as part of the Trust. He may participate in any
such reorganization, consolidation, merger or readjustment to the same extent
and as fully as if he, as an individual, were the absolute owner of such stocks
or securities; and may deposit with any committee or depositary pursuant to any
plan or agreement or reorganization, consolidation, merger, or readjustment any
property held in the Trust; and may make payment from the Trust of any charges
or assessments imposed by the terms of any plan or agreement or reorganization,
consolidation, merger, or readjustment; and may receive and continue to hold in
trust any property allotted to the fund by reason of his participation therein.

(q) The Trustee may cause any securities or property at any time held by him
hereunder to be carried in his individual name, or in the name of a nominee,
without disclosing the fact that such property is part of the Trust.

(r) The Trustee may employ such agents, brokers, attorneys (which may be of
counsel for the Settlor) and assistants as he may deem necessary or proper in
the matter of the execution of this Trust and pay reasonable compensation for
such services.

(s) The Trustee shall have full power and authority by contract to bind the
Trust Estate without making himself individually liable, and to perform any and
all other acts which he may deem proper to carry out the purposes of this
instrument.

The Trustee shall not be liable hereunder except for his own manifest negligence
or willful misconduct.

The Trustee shall be paid a reasonable compensation for his services in such
amounts as shall be agreed upon from time to time between the Settlor and the
Trustee.

All costs, charges, and expenses of the Trust and of the management thereof,
including compensation of the Trustee and that of agents, brokers, attorneys,
and assistants that he may employ, and all taxes, assessments and charges
against the Trust shall be paid from the Trust.

The duties, obligations, and rights of the Trustee shall be limited to the terms
and provisions of this Trust Agreement, notwithstanding any reference herein to
the Deferred Compensation Agreement. The Trustee is given as full and complete
power and authority over the Trust except as herein provided as fully and to the
same extent as any individual might, could or would have owning similar property
or securities in his own right, and the enumeration of specific powers shall not
be taken to restrict general powers and authority herein given. The decision of
the Trustee as to any discretion conferred upon him hereunder shall be final and
conclusive upon all concerned.

ACCOUNTS OF THE TRUSTEE

The Trustee shall keep accurate accounts of all investments, receipts,
disbursements, and other transactions hereunder, and all accounts, books, and
records relating thereto shall be open at all reasonable times to inspection and
audit by any person or persons designated by the Executive or by the Board of
Directors of the Settlor.

The Trustee shall give to the Executive and the Settlor a n annual account of
all securities or other property in which funds have been invested by the
Trustee.

Within ninety (90) days after the receipt of such report the Executive and/or
the Settlor, shall file with the Trustee notice of any objection which they may
have to any act or transaction of the Trustee set forth in such account. Upon
such account being adjusted to their satisfaction, they shall endorse upon the
account a statement that it has been settled and adjusted to their satisfaction,
they shall endorse upon the account a statement that it has been settled and
adjusted to their satisfaction, and there upon the account shall become an
account stated. If no objection to said account is filed within (90) days after
it has been received, it shall be deemed to have been settled and allowed in
like manner as if the Executive or the Settlor had endorsed thereon a statement
of approval as aforesaid, and thereupon the account shall become an account
stated.

Except when otherwise provided by law, when it is provided therein that an
account shall have become an account stated, such an account shall be deemed to
be finally settled and shall be conclusive between and among the Trustee, the
Settlor, the Executive, and all persons having or claiming to have any interest
in the Trust or under the plan were parties. The Trustee shall have the right to
apply at any time to a court of competent jurisdiction for the judicial
settlement of his account and in any such action or proceeding it shall only be
necessary to join as parties thereto the Trustee, the Executive, and the
Settlor, and any judgment or decree which mat be entered therein shall be
conclusive on al parties having or claiming to have any interest in the Trust or
under the plan.

VIII. RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

The Trustee may resign his duties as Trustee hereunder filing with the Settlor
and with the Executive his written resignation. No such resignation shall take
effect until ninety (90) days from the date thereof, unless prior thereto a
successor Trustee shall have been appointed.

The Trustee may be removed by the Settlor in agreement with the Executive at any
time upon giving sixty (60) days notice in writing to the Trustee, but such
notice may be waived by the Trustee. Such removal shall be effected by
delivering to the Trustee a written notice of his removal, executed by the
Settlor pursuant to the direction of its Board of Directors in agreement with
the Executive, and by giving notice to the Trustee of an appointment of a
successor Trustee in the manner hereinafter set forth.

The appointment of a successor Trustee hereunder shall be accomplished by and
shall take effect upon the delivery to the resigning or removed Trustee, as the
case may be of (a) an instrument in writing appointing such successor Trustee
executed by the Settlor pursuant to the direction of its Board of Directors in
Agreement with the Executive, and (b) an acceptance in writing of the office of
successor Trustee hereunder executed by the successor so appointed.

Any successor Trustee hereunder may be either a corporation authorized and
empowered to exercise trust powers or may be one or more individuals as
determined by the Settlor in agreement with the Executive. All of the provisions
set forth herein with respect to the Trustee shall relate to each successor
Trustee so appointed with the same force and effect as if such successor Trustee
had been originally named herein as the Trustee hereunder.

Upon the appointment of a successor Trustee, the resigning or removed Trustee
shall transfer and deliver the Trust to such successor Trustee, after reserving
such reasonable amount as he shall deem necessary to provide for his expenses in
the settlement of his account, the amount of any compensation due to him and any
sums chargeable against the Trust for which he may be liable, but if the sums so
reserved are not sufficient for such purposes, the Trustee for whom such
successor Trustee shall have been appointed shall be entitled to reimbursement
for any deficiency from the successor Trustee or the Settlor or both of them.

IX. DURATION AND TERMINATION OF TRUST

This Trust shall continue for such time as may be necessary to accomplish the
purpose for which it was created.

X. AMENDMENTS

The Settlor in agreement with the Executive shall have the right at any time and
from time to time by an instrument in writing delivered to the Trustee, executed
pursuant to the order of its Board of Directors in form similar to the execution
of this Trust Agreement, to modify or amend this Agreement in whole or in part
except that the duties and responsibilities of the Trustee shall not be
substantially increased without his written consent, and further excepting that
no amendment shall be made pursuant to which any part of the Trust may be used
for or diverted to purposes other than for the exclusive benefit of Executive or
her beneficiaries except upon the finding of an event of forfeiture as more
fully described in Article IV above. Any such amendment shall become effective
upon delivery of the written instrument of amendment to the Trustee, but if it
does increase such duties and responsibilities it shall become effective upon
the endorsement of the Trustee of his written consent.

XI. MISCELLANEOUS

No interest in this Trust or any share thereof shall be assignable in
anticipation of payment either by voluntary or involuntary act or by operation
of law, or be liable in any way for the debts or defaults of the Executive or
the Settlor; and every attempt at assignment or other disposition of any cash or
property in this Trust, or any part thereof, except as herein authorized, shall
be void. The Trustee shall not pay any money or assign any property payable or
distributable to, or standing to the credit of, any person hereunder to any
assignee or creditor of such person.

Any words and phrases used in this Agreement which are defined in the Deferred
Compensation Agreement shall have the meanings set forth therein unless a
different meaning is required, by the context they are used in this Agreement.
The titles and the headings or sections of this Trust Agreement are placed
herein for convenience of reference only and in case of any conflict, the
contents of this instrument, rather than such titles and headings, shall
control.

The validity and effect of this Trust Agreement and the rights and obligations
of all parties hereto and of all other persons affected thereby shall be
construed and determined in accordance with the laws of the Commonwealth of
Puerto Rico except where superseded by the laws of the United States of America.
In case any provisions of this Trust Agreement shall be held illegal or invalid
for any reason whatsoever, said illegality or invalidity shall not affect the
remaining parts of this Trust Agreement and this Trust Agreement shall be
construed and enforced as if said illegal and invalid provisions had never been
inserted herein.

ACCEPTANCE

The appearing parties hereby accept, ratify, and confirm this Deed, and I, the
Notary, do hereby certify that I have advised them as to the pertinent legal
warnings and of the legal effects of the present document, as well as of their
right under the Notarial Law of Puerto Rico to have two witnesses to appear
herein and read and sign this deed together with them, which right they have
waived, and this deed having been read by them to which fact I hereby certify,
the said appearing parties approve and ratify its contents and sign the same
before me, and affix their initials on each and every page of this instrument,
all before me, the Notary. Wherefore, I, the Notary, authorizing this instrument
certify upon my notarial faith and under my signature, mark, seal and flourish
attest to all of which is hereinabove stated.

At this stage of the execution, it is stated that the Social Security number of
the appearant of the First Part is 66&ndash;023&ndash;2733 and the Social
Security number of the appearant of the Second Part is 584&ndash;41&ndash;2412.
I, the Notary, again certify and ATTEST.

FIRMADO: CESAR CRIADO JIMENEZ; MARTA CALERO PADRON

  

AMENDMEMNT TO DEFERRED COMPENSATION AGREEMENT

In the City of San Juan, Puerto Rico, on this day of , 1995.

APPEAR

AS PARTY OF THE FIRST PART: BANCO SANTANDER PUERTO RICO, a banking institution
organized and existing under the laws of the Commonwealth of Puerto Rico, having
its principal office on the City of San Juan, Puerto Rico, represented herein by
its Authorized Agents

  

hereinafter called "The Bank";

AND AS PARTY OF THE SECOND PART: MARIA CALERO PADRON, of legal age, married,
executive and resident of San Juan, Puerto Rico, hereinafter called "Calero";

STATE

FIRST: That a certain Deferred Compensation Agreement was made and entered into
by Santander National Bank and "Calero" on the 2nd day of November 1992.

SECOND: That on November 30th, 1994, Banco Santander Puerto Rico acquired all
assets and liabilities of Santander National Bank.

THIRD: That among the obligations assumed by "The Bank" was a certain Deferred
Compensation Agreement as well as those obligations of Santander National Bank
contained in a certain Deed of Trust number 87, executed in the City of Bayamón,
Puerto Rico on the 24th day of June 1993, before Notary Public Orlin P. Goble.

FOURTH: That by virtue of said acquisition "Calero" became an officer of and is
presently employed by "The Bank" and as such both "Calero" and "The Bank" wish
to continue the existing Deferred Compensation Agreement under the same
conditions contained herein.

FIFTH: That the parties by these presents now do hereby amend the Deferred
Compensation Agreement so that "The Bank" shall be substituted for Santander
National Bank and shall become obligated under all of the terms and conditions
contained in said Deferred Compensation Agreement as if it were an original
signatory to said Agreement.

SIXTH: That "Calero" does now hereby accept and agree to said substitution.

SUCH is said Agreement made and entered into at the place and at the date above
stated.

BANCO SANTANDER PUERTO RICO

BY: _______________________ _________________________

MARIA CALERO PADRON

 

BY: _______________________

 

Affidavit No. _____________

 

Acknowledged and subscribed to before me by María Calero Padrón, of legal age,
married and resident of San Juan, Puerto Rico and as Authorized Agents of Banco
Santander Puerto Rico, both of legal age, and residents of

At San Juan, Puerto Rico, this day of 1995.

 

  

DEED NUMBER FOUR (4)

AMENDMENT TO DEED OF TRUST

In the city of San Juan, Puerto Rico, this twenty&ndash;six (26th) day of June
of nineteen ninety five (1995).

BEFORE ME

MANUEL EDGARDO ELIAS RIVERA

A Notary Public in Puerto Rico, with residence in the City of San Juan, Puerto
Rico and offices in the City of San Juan, Puerto Rico.

APPEAR

AS PARTY OF THE FIRST PART: BANCO SANTANDER PUERTO RICO, taxpayer identification
number 66&ndash;031&ndash;2389, a banking corporation organized under the Laws
of the Commonwealth of Puerto Rico (hereinafter sometime referred to as the
"Settlor"), herein represented by its authorized agent, Estrella Miranda
Marrero, social security number 583&ndash;01&ndash;1652, of legal age, single,
Senior Vice President and resident of Condado, San Juan, Puerto Rico, who states
that she is duly authorized to execute this Deed and bind herself to show her
capacity to execute this Deed wherever and whenever required.

AS PARTY OF THE SECON PART: MARTA CALERO PADRON, social security number
584&ndash;41&ndash;2412, of legal age, married and resident of San Juan, Puerto
Rico (hereinafter sometimes referred to as the "Trustee").

I, the Notary, hereby certify that I am personally acquainted with the appearing
parties as to their personal circumstances; further, the appearing parties
represent to me that they are in full enjoyment and exercise of their civil
rights, and that they have, and in my judgement they do have, sufficient legal
capacity and authority to execute this Deed wherefore they freely:

 

STATE

FIRST: That the Trustee executed a certain Deed of Trust number eighty eight
(87) in the city of Bayamón, Puerto Rico, on the twenty third (23rd) day of
June, nineteen hundred ninety three (1993), before Notary Public Orlin P. Goble
together with Santander National Bank, thereby establishing a trust designated
and known as SANTANDER NATIONAL BANK DEFERRED COMPENSATION TRUST FOR THE BENEFIT
OF MARIA CALERO PADRON.

SECOND: Banco Santander Puerto Rico acquired all assets and liabilities of
Santander National Bank on November thirtieth (30th) nineteen hundred ninety
four (1994), thereby assuming all obligations of said Santander National Bank
under the referred Deed of Trust and the Santander National Bank Deferred
Compensation Trust for the Benefit of María Calero Padrón.

THIRD: That the parties now hereby wish to amend the referred Deed of Trust
number eighty seven (87) so that Banco Santander Puerto Rico substitutes
Santander National Bank under the provisions of said Deed of Trust and shall
henceforth become the "Settlor" thereunder subject to all the obligations
contained therein as well as to all of its clauses and conditions.

FOURTH: That the Trustee now does hereby acknowledge and agree to said
substitution.

ACCEPTANCE

The appearing parties hereby accept, ratify, and confirm this Deed, and I, the
Notary, do hereby certify that I have advised them as to the pertinent legal
warnings and of the legal effects of the present document, as well as of their
right under the Notarial Law of Puerto Rico to have two witnesses to appear
herein and read and sign this Deed together with them, which right they have
waived, and this Deed having been read by them to which fact I hereby certify,
the said appearing parties approve and ratify its contents and sign the same
before me, and affix their initials on each and every page of this instrument,
all before me, the Notary. Wherefore, I, the Notary authorizing this instrument
certify upon my notarial faith and under my signature, mark, seal and flourish
attest to all of which hereinabove stated.

Signed: Estrella Miranda Marrero and Marta Calero Padrón.

Signed, sealed, marked and flourished: Manuel Edgardo Elías Rivera, Notary
Public.

There appear the corresponding Internal Revenue Stamps and the Notarial Stamp
tax duly cancelled and the initials of the appearing parties in every page and
their signature at the end.

I, the Notary, CERTIFY: That the foregoing is a true, correct and exact copy of
the original now of record on my Protocol of Public Instrument for the year
1995, which consists of three (3) pages.

IN WITHNESS WHEREOF, I issue the first (1st) certified copy hereof to Banco
Santander Puerto Rico which I sign, seal, mark and flourish this
twenty&ndash;sic (26th) day of June, 1995.

Signed: Manuel Edgardo Elías Rivera, Notary Public.